DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's comments with respect to the double patenting rejection is acknowledged. 
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive.  Applicant argues that it would not be obvious to modify Freking and Houg with the teachings of Draves because Freking and Houg do not disclose anything that pertains to kernel functions, and the motivation given to combine the references amounts to a conclusory statement.
The Examiner notes that Draves teaches storing kernel functions in memory, and that Freking and Houg pertain to dealing with memory errors.  In particular, Freking and Houg teach relocating faulty memory addresses without concern to the type of data stored in those addresses.  A person of ordinary skill in the art before the effective filing date would have understood that if the memory in question was storing kernel functions, then those functions which are stored in the faulty memory would be moved as taught by Freking and Houg.  The technicalities pertaining to maintaining the correct functioning of kernel functions in memory would have been well within the technical grasp of a skilled artisan.
It is noted that the claimed “error memory location” and “kernel function at a first physical location” do not necessarily have to be different locations.  The Examiner suggests the following language to overcome the prior art of record and place the application in condition for allowance: 
identifying a kernel function impacted by the CE, the kernel function comprising a plurality of instructions in a first region of the memory, the plurality of instructions comprising a first instruction of the kernel function at a first physical location, the first region including the error memory location, wherein the first physical location is different than the error memory location.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 8, 9, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 16 of U.S. Patent No. 10,761,918.  Although the claims at issue are not identical, they are not patentably distinct from each other because the 10,761,918 patent claims at least the subject matter of the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5, 7-9, 12, 14, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freking et al (US Pat. Pub. 2009/0132876; hereinafter referred to as Freking) in view of Draves (US Pat. 5,873,124) in view of Houg (US Pat. 8,086,913).
As per claims 1, 8, 15:	Freking teaches a computer-implemented method and process comprising: 
a memory (Fig. 1, 108) and processor coupled to the memory (Fig. 1, 102) configured to perform a method comprising:
identifying a correctable error (CE) at an error memory location in a memory (paragraph 35); 
identifying storage data impacted by the CE, the storage data comprising data in a first region of the memory, the first region including the physical error location (Fig. 5; rank and chip ID corresponding to the physical error location is identified and marked); 
loading the data to a second region of the memory, the loading including storing the data at a second physical memory location in the second region of the memory (paragraph 35, last sentence).
Not explicitly disclosed by Freking is:
identifying a kernel function impacted by the CE, the identified kernel function comprising a plurality of instructions in a first region of the memory, the plurality 
updating the first physical memory location to include an instruction to branch to the second physical location. 
However, Draves in an analogous art teaches a kernel function comprising a plurality of instructions including a first instruction stored in a memory region (Fig. 2, 43).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the method of Freking on the memory of Draves.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Freking would have improved memory reliability (paragraph 32).
Not explicitly disclosed by Draves is: updating the first physical memory location to include an instruction to branch to the second physical location.  However, Houg in an analogous art teaches:
updating a first physical memory location (Fig. 2, 274) to include an instruction to branch to the second physical memory location (Fig. 2, 264; col. 4, lines 54-62); 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the pointer of Houg to access a second memory location in Freking et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because a pointer would have allowed additional flexibility in relocating and storing data of defective cells, as shown by Houg.
As per claims 2, 9, 16:	Houg further teaches:
receiving a request to access the kernel function at the first physical location subsequent to the loading and the updating (Fig. 5, 510; a memory access is received); and 
accessing the kernel function at the second physical location (Fig. 5, 550 and Fig. 2, 264; a pointer branches to the second location) in response to receiving the request (Fig. 5, 540 and Fig. 2, 274; the address of the first memory location is determined and an offset field is accessed) to access the kernel function at the first physical memory location (Fig. 5, 560 and Fig. 2, byte 3).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the pointer of Houg to access a second memory location in Freking et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because a pointer would have allowed additional flexibility in relocating and storing data of defective cells, as shown by Houg.
As per claims 7, 14:
	Draves further teaches the method and system above, wherein the first region of the memory and the second region of the memory comprise protected memory (col. 1, lines 55-59).
As per claims 5, 12, 19:	Draves further teaches the method and system above, wherein identifying the kernel function impacted by the CE comprises: determining that content stored at the first physical address includes a particular instruction (col. 5, lines 34-38; arguments of the kernel function); and determining that the particular instruction belongs to the kernel function (col. 5, lines 39-41).

Claims 3, 4, 10, 11, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freking in view of Draves in view of Houg in view of Leger et al (US Pat. 5,077,737; hereinafter referred to as Leger).
As per claims 3, 4, 10, 11, 17, and 18:
	Freking et al teach the method and system above.  Not explicitly disclosed is wherein the CE is an asynchronous memory error; and wherein identifying the CE at the error memory location comprises: performing a memory scrubbing operation; and detecting one or more bit errors at the error memory location during the memory scrubbing operation.  However, Leger in an analogous art teaches identifying asynchronous memory errors (col. 12, lines 15-16), wherein identifying the correctable error at the error memory location (col. 12, lines 19-20) comprises: performing a memory scrubbing operation (col. 11, lines 52-53); and detecting one or more bit errors at the error memory location during the memory scrubbing operation (col. 12, lines 15-16).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the scrubbing of Leger in Freking et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it could have been used to identify defective memory devices (col. 11, lines 52-56).

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach or fairly suggest: determining that the error memory location is not the same memory location as the first physical location, wherein the loading the plurality of instructions to the second region of the memory is performed in response to determining that the error memory location is not the same memory location as the first physical location; in addition to each and every limitation of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Curry, III (US Pat. Pub. 2004/0172219) teaches the kernel stored as a symbol such that if a particular address is faulty, the kernel function at the time of failure of the address could be determined (paragraph 223).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111